Citation Nr: 1243573	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-48 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A VA general medical examination in July 2007 determined that the Veteran was limited to standing  from 5-10 minutes and walking one block due to his service-connected left leg disability and was unable to do any bimanual activities due to the service-connected loss of use of the left hand.  

The Veteran is right handed.  However, the VA examiner did not specify whether the Veteran was precluded from carrying out activities of daily living unassisted due to his service-connected disabilities.

A December 2009 report of examination indicated that the Veteran was in need of aid and attendance due to "age related issues."  The examiner noted that the Veteran had weak grip in his right hand, no grip in his left hand and had fine tremors that hampered fine movement and that his left leg caused frequent falls.  He also had diabetes mellitus related foot problems.  As a result, he was noted to need assistance with feeding and hygiene activities.  

The examination did not specifically address the question of whether the Veteran requires regular aid and attendance as the result of his service-connected disabilities.  

Finally, the Veteran was reexamined in June 2012 when the examiner noted that the Veteran was unable to cook or clean his house and needed assistance with bathing, grooming and dressing.  However, she did not specify whether this was due to the service-connected disabilities.   

Accordingly, the examinations that have taken place to date are not sufficient for rating purposes.  

An additional opinion is necessary to determine whether the service-connected disabilities alone cause the Veteran to require the aid and attendance of another person or render him housebound.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the VA examiner who performed the June 2012 VA  examination (or a suitable substitute) in order to obtain an addendum to that VA aid and attendance/housebound examination.  The VA examiner should review the claims file, including the reports of the two prior examinations, in  preparing these additional comments.  

In particular, the VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran requires the regular aid and attendance of another or is rendered housebound as the result of his service- connected disabilities including the loss of use of the left hand and the left knee impairment.  The examiner in this regard should discuss the functional limitations experienced by the Veteran due to the service-connected disabilities involving the left upper and lower extremities in accomplishing the daily activities of life including protecting himself from hazards or dangers incident to his daily environment.  The examiner should set forth a complete rationale to support the opinion.  

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


